



EXHIBIT 10.1




























August 16, 2005

STOCK PURCHASE AND SALE AGREEMENT BETWEEN







ESTATE OF RONALD C. YANKE AND DONALD J. NELSON, Tenants in Common

 as Seller







and




THUNDER MOUNTAIN GOLD, INC., an Idaho corporation,

as Buyer























1







--------------------------------------------------------------------------------





STOCK PURCHASE AND SALE AGREEMENT




THIS STOCK PURCHASE AND SALE AGREEMENT effective August 16, 2005, is entered
into by and among the Estate of Ronald C. Yanke (“Yanke Estate”) and Donald J.
Nelson (“Nelson”)  , as Tenants in Common (collectively “Seller"), and THUNDER
MOUNTAIN GOLD, INC., an Idaho corporation (“Buyer” or “Purchaser").




W I T N E S S E T H:




WHEREAS, The Yanke Estate and Nelson, as Tenants in Common, are the owners of
common stock in DEWEY MINING CO., INC., an Idaho corporation (“Dewey Mining”)
and THUNDER MOUNTAIN GOLD, INC., an Idaho corporation (“TMG”);




WHEREAS, Ronald C. Yanke is deceased and his estate is currently in probate
proceedings in the 4th Judicial District, Ada County (SP IE 0400082M);







WHEREAS, the Yanke Estate and Nelson desire to sell and Buyer desires to
purchase 4,345,966.34 shares of Ronald C. Yanke and Donald J. Nelson’s stock in
DEWEY MINING; and




WHEREAS, the Yanke Estate and Nelson desire to sell and Buyer desires to
purchase shares of the common stock in TMG;




WHEREAS, the parties hereto intend to affect such acquisition upon the terms and
conditions herein contained;




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties agree as follows:




ARTICLE 1

CLOSING DATE




As used herein, "Closing Date" shall mean 9:00 A.M., PST time, on September 1,
2005, or such other or later date as may be mutually agreed upon in writing
between Buyer and Seller.  The Yanke Estate and Nelson will deliver to the
Escrow Agent certificate number 64 representing 4,345,966.34 shares, or 100% of
Seller's common stock in DEWEY MINING, and certificate numbers 15089, 15090, and
15092, representing 1,883,525 shares, or 100% of the Yanke Estate and Nelson's
common stock in TMG, accompanied by appropriate stock powers, with a beneficial
ownership date as of the Closing Date.




ARTICLE 2

STOCK PURCHASE




Subject to the terms and conditions herein set forth:




(a)

Stock Purchase.  On the Closing date, Seller will tender, assign, convey,
endorse, transfer and deliver to Buyer and Buyer will acquire all of Seller's
right, title, and interest in and to 4,345,966.34  shares of Seller's common
stock in DEWEY MINING and 1,883,525  shares of Seller's common stock in TMG. The
4,345,966.34 shares of common stock of Seller in DEWEY MINING and 1,883,525
 shares of common stock in TMG are hereinafter collectively referred to as the
"common stock".





2







--------------------------------------------------------------------------------








(b)

Stock Transfer.  The assignment, conveyance, and transfer of the common stock as
herein provided, shall be effected by Seller's issuance, execution, tender and
delivery of all such stock powers, assignments, endorsed stock certificates, and
other good and sufficient instruments of conveyance as shall be satisfactory in
form and substance to Buyer and shall be effective to vest in Buyer all right,
title and interest in and to the common stock.




(c)

Purchase Price. The purchase price for the common stock shall be $3,300,000 due
Seller from Buyer and shall be paid through the Escrow Agent as follows:




(i)

Seller shall deliver to the Escrow Agent the certificates for 4,345,966.34
shares of Seller's common stock in DEWEY MINING, and  certificates for
 1,883,525 shares of Seller's common stock in TMG, together with the appropriate
stock powers, against payment by the Buyer to the Seller of the Purchase Price
in the form of (a) a certified or bank check payable to the order of the Seller,
(b) a wire transfer to a bank account designated by the Seller, or (c) any
combination of (a) and (b).




(ii)

”Escrow Agent".  AmeriTitle, Cascade, Idaho (telephone (208)382-4206), is hereby
designated as the Escrow Agent who shall receive all documents and make all
distributions as required by this Agreement. Purchaser shall pay to the Escrow
Agent on the date of closing the sum of three million, three hundred thousand
dollars ($3,300,000) by cashier’s check or wired funds (which funds shall be
immediately available) of the total purchase price, on or before the Closing
Date.  The amount due Seller from Purchaser shall be paid by Escrow Agent to
Seller. Seller shall deposit with the Escrow Agent all assignments, transfer and
other documents necessary to convey Seller’s title to the common stock.
   Escrow Agent is authorized and directed upon full and complete performance of
this contract by Seller and Purchaser, at the time and in the manner as herein
prescribed, to deliver to said Purchaser all papers then held under escrow. The
accounting records of the Escrow Agent shall at all reasonable times be open to
inspection of the Seller and the Purchaser. The Escrow Agent is directed to
distribute  the payment to Seller as follows: 50% of the purchase price to the
Yanke Estate and 50% of the purchase price to Nelson.




(iii)

Each party hereto shall bear their own respective United States, and applicable
State or locality income, sales, use, property, business and occupation, excise
and other taxes arising by reason of the sale and purchase of the common stock.




(d)

Allocation of Purchase Price. The purchase price for the common stock shall be
allocated as follows:




Purchase Price

Per Share Price



DEWEY MINING CO., INC.

$2,923,295

$0.67

THUNDER MOUNTAIN GOLD, INC.



$   376,705



$0.20








3







--------------------------------------------------------------------------------





ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER




Except as where otherwise specified, Seller, individually and jointly (and in
their capacities as officers, directors, and shareholders of DEWEY MINING),
represent and warrant to Buyer the following:




(a)

Title and Authority. The Yanke Estate and Nelson, as Tenants in Common, are the
sole holders of record and sole beneficial owners of the 4,345,966.34 shares of
Seller's common stock in DEWEY MINING, and now have and at all times prior to
the closing hereunder will have:




(i)

full legal title to all of such shares free and clear of any liens, security
interests, encumbrances, pledges, charges, claims, voting trusts, restrictions
on transfer, and of any rights or interest therein, direct or contingent, in
favor of any other parties;




(ii)

full and unrestricted right, power and authority to sell, assign, transfer and
deliver the same or to cause the same to be transferred to Buyer in accordance
with this agreement; and,




(iii)

The Yanke Estate and Nelson, individually and collectively, have not sold or
otherwise disposed of or encumbered the common stock in DEWEY MINING.




(b)

Title and Authority.  The Yanke Estate and Nelson, Tenants in Common, are the
holders of record and sole beneficial owners of 1,883,525 shares of common stock
in TMG, and now have and at all times prior to the closing hereunder will have:




(i)

full legal title to all of such shares free and clear of any liens, security
interests, encumbrances, pledges, charges, claims, voting trusts, restrictions
on transfer, and of any rights or interest therein, direct or contingent, in
favor of any other parties;




(ii)

full and unrestricted right, power and authority to sell, assign, transfer and
deliver the same or to cause the same to be transferred to Buyer in accordance
with this agreement; and




(iii)

 The Yanke Estate and Nelson have not sold or otherwise disposed of or
encumbered the common stock in TMG.




(c)

No Conflict or Default  - DEWEY MINING.  Neither the execution and delivery of
this Agreement, nor compliance with the terms and provisions hereof, including
without limitation the consummation of the transactions contemplated hereby,
will violate any statute, regulation or ordinance of any governmental authority,
or conflict with or result in the breach of any term, condition or provisions of
the articles of incorporation or bylaws of DEWEY MINING, or of any agreement,
deed, contract, mortgage, indenture, writ, order decree, legal obligation or
instrument to which Seller is a party or by which Seller may be bound, or
constitute a default (or an event which, with the lapse of time or the giving of
notice, or both, would constitute a default) thereunder, or result in the
creation or imposition or any lien, charge or encumbrance, or restriction of any
nature whatsoever with respect to the common stock in DEWEY MINING, or give to
others any interest or rights.




(d)

No Conflict or Default  - TMG To the knowledge of Seller, neither the execution
and delivery of this Agreement, nor compliance with the terms and provisions
hereof, including without





4







--------------------------------------------------------------------------------





limitation the consummation of the transactions contemplated hereby, will
violate any statute, regulation or ordinance of any governmental authority, or
conflict with or result in the breach of any term, condition or provisions of
the articles of incorporation or bylaws of TMG, or of any agreement, deed,
contract, mortgage, indenture, writ, order decree, legal obligation or
instrument to which Seller is a party or by which Seller may be bound, or
constitute a default (or an event which, with the lapse of time or the giving of
notice, or both, would constitute a default) thereunder, or result in the
creation or imposition or any lien, charge or encumbrance, or restriction of any
nature whatsoever with respect to the common stock in TMG, or give to others any
interest or rights.




(e)

Litigation.  There are no actions, suits, investigations, or proceedings
pending, or, to the knowledge of Seller, threatened, against or affecting or
which may affect Seller, the performance of the terms and conditions hereof, or
the consummation of the transactions contemplated hereby, in any court or by or
before any governmental body or agency, including without limitation any claim,
proceeding or litigation for the purpose of challenging, enjoining or preventing
the execution, delivery or consummation of this agreement; and Seller does not
know of any state of facts which would give rise to any such action, suit,
investigation or proceeding.  Seller is not subject to any order, judgment,
decree, stipulation or consent or any agreement with any governmental body or
agency.




(f)

Authority.  The execution, delivery and consummation of this Agreement has been
duly authorized by all requisite action of Seller, individually and
collectively.




(g)

Compliance with Shareholders Rights. As to DEWEY MINING, Seller has complied or
will comply with all Shareholder-dissent appraisal right statutes in entering
into this transaction and shall have obtained at or prior to the Closing Date
all necessary authorizations and approvals required for the execution, delivery
and consummation of the transactions provided for in this Agreement. Seller
makes no such representation as to TMG.




(h)

Material Facts.  No representation or warranty contained herein or in any
writing exhibit, financial statement or other instrument furnished to or to be
furnished to Seller in connection with this Agreement or in connection with the
transactions contemplated hereby contained or shall contain any untrue statement
of any material fact, or omits or shall omit to state immaterial facts necessary
to make any statement contained herein not misleading.  All the representations
and warranties contained herein are true and shall be true at the closing, and
each and all of the same shall survive said closing.




(i)

Capitalization. The aggregate of 4,345,966.34 shares of common stock in DEWEY
MINING, owned by  the Yanke Estate and Nelson, as Tenants in Common, represent
100% of the issued and outstanding stock of DEWEY MINING. All of said shares
have been duly and validly issued and are fully paid and non-assessable.  On the
Closing Date, Seller will have no outstanding subscriptions, options, warrants,
contracts, calls, puts, agreements, demands or other commitments or rights of
any type to purchase or acquire any securities of DEWEY MINING, nor are there
outstanding securities held by Seller which are convertible into or exchangeable
for any shares of Common Stock of DEWEY MINING; nor is there any indebtedness
between Seller and/or DEWEY MINING; and DEWEY MINING has no obligation of any
kind to issue any additional DEWEY MINING  securities to Seller.




(j)

TMG Stock Ownership. The aggregate of 1,883,525 shares of common stock in TMG,
owned by  the Yanke Estate and Nelson, as Tenants in Common, represent 100% of
the issued and outstanding TMG stock owned by  the Yanke Estate and Nelson. All
of said shares have been duly and validly issued and are fully paid and
non-assessable.  On the Closing Date, the Yanke Estate and Nelson will have no
outstanding subscriptions, options, warrants, contracts, calls, puts,
agreements, demands or





5







--------------------------------------------------------------------------------





other commitments or rights of any type to purchase or acquire any securities of
TMG, nor are there outstanding securities held by the Yanke Estate and Nelson
which are convertible into or exchangeable for any shares of common stock of
TMG; nor is there any indebtedness between the Yanke Estate, Nelson, and/or TMG;
and TMG has no obligation of any kind to issue any additional TMG securities to
Seller.




(k)

Ownership. The Yanke Estate and Nelson represent and warrant that such
Shareholder is the sole legal and beneficial owner of the shares of DEWEY MINING
and TMG stock subject to this Agreement as Tenants in Common and that no other
person has any interest (whether a community property interest or otherwise) in
the shares of TMG or DEWEY MINING. The spouse of Nelson specifically disclaims
and releases any community property interest in the common stock.




ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer represents and warrants to Seller as follows:




(a)

Investment Representations. Buyer is an "accredited investor" within the meaning
of Regulation "D" of the Securities Act of 1933 and Washington State Securities
Laws.  Buyer is acquiring the common stock for its own account, for investment
and not for, with a view to, or in connection with, any distribution or public
offering thereof within the meaning of the Securities Act.




(i)

Unregistered Securities; Legend.  Buyer understands the common stock in TMG and
Dewey Mining have not been, and will not be, registered under the Securities Act
or any state securities law, by reason of their issuance in a transaction exempt
from the registration requirements of the Securities Act and such laws, that the
common stock purchased herein must be held indefinitely unless they are
subsequently registered under the Securities Act and such laws or a subsequent
disposition thereof is exempt from registration, that the certificates for the
common stock shall bear a legend to such effect, and that appropriate transfer
instructions may be issued.  The Buyer further understands that such exemption
depends upon, among other things, the bona fide nature of the Buyer's investment
intent expressed herein.




(ii)

Buyer is capable of protecting its interest in connection with this transaction
and is able to bear the economic risk of such investment, including a complete
loss of the investment.




(b)

Authority for Transaction  Buyer is a Corporation duly organized, and validly
existing and in good standing under the Laws of the State of Idaho with full
corporate power and authority to own or hold under lease its properties and
assets and to carry on its business as presently conducted. The execution,
delivery and performance of this Agreement by Purchaser and the due consummation
by Purchaser of the transaction contemplated hereby has been duly authorized by
all necessary corporate action on the part of Purchaser and this Agreement
constitutes the legal, valid and binding obligation of Purchaser enforceable
against it in accordance with its terms.




(c)

Previous Agreements.  The execution, delivery or performance of this Agreement
shall not conflict with or result in the breach of any material term, condition,
provision of or constitute a default under any material agreement, contract
instrument or lease to which Buyer is a party or by which Buyer is bound.




(d)

Litigation.  There are no actions, suits, investigations, or proceedings
pending, or, to the knowledge of  Buyer, threatened, against or affecting or
which may affect Buyer, the performance of the





6







--------------------------------------------------------------------------------





terms and conditions hereof, or the consummation of the transactions
contemplated hereby, in any court or by or before any governmental body or
agency, including without limitation any claim, proceeding or litigation for the
purpose of challenging, enjoining or preventing the execution, delivery or
consummation of this agreement; and Buyer does not know of any state of facts
which would give rise to any such action, suit, investigation or proceeding.
 Buyer is not subject to any order, judgment, decree, stipulation or consent or
any agreement with any governmental body or agency.




ARTICLE 5

Purchaser's Conditions to Closing

.

All obligations of Purchaser under this Agreement are subject to the fulfillment
at the Closing of each of the following conditions:




(a)  

All representations and warranties of Seller contained in this Agreement shall
be true and correct as of the Closing Date, and Seller shall have fulfilled all
of its covenants and agreements hereunder;




(b)

Seller shall have fully performed and complied with all commitments and
conditions hereunder up to the Closing Date;




 

(c)

Seller has taken all requisite action to approve this Agreement and the
transactions contemplated hereby, and this Agreement has been duly authorized,
executed and delivered by Seller and constitutes a valid and binding agreement
of Seller enforceable in accordance with its terms;




(d)

The execution, delivery and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby will not conflict with or
result in the breach of any of the terms, conditions or provisions of any
agreement, contract or commitment to which Purchaser is not also a party which
is material to the business or properties of Seller as a whole or constitute a
material default thereunder or give to the others any material right of
termination, cancellation or acceleration thereunder, or otherwise require any
approval which has not been obtained;




(e)

Seller shall have made no sale or other disposition of the common stock and
shall not have permitted or allowed any of the shares of common stock to be or
become and remain subject to any pledge, lien, security interest or other
encumbrance of any kind.




(f)

Seller shall have satisfied its covenants set forth herein and shall not have
breached any provisions of this Agreement.




(g)

The Seller shall execute and deliver to the Escrow Agent, the closing documents,
including stock powers, assignments, endorsed stock certificates, and other good
and sufficient instruments of conveyance.




ARTICLE 6

NONASSIGNABILITY




This Agreement shall not be assigned by any party.








7







--------------------------------------------------------------------------------





ARTICLE 7

ENTIRE AGREEMENT




This instrument contains the entire agreement among the parties with respect to
the acquisition of the shares of common stock in DEWEY MINING and TMG and the
other actions contemplated hereby, except as otherwise set forth in that that
certain “Agreement Regarding Termination of Prior Contracts, Release and
Indemnification”, effective August 16, 2005, by and among TMG, DEWEY MINING, and
THE TRUST FOR PUBLIC LAND, a California nonprofit public benefit corporation.

ARTICLE 8

AMENDMENT




This Agreement may be amended or modified only by a writing signed by both
parties to this Agreement.




ARTICLE 9

SURVIVAL




All covenants, agreements, representations, and warranties made herein and in
any certificates delivered at the closing, or pursuant thereto, shall be deemed
to be material and to have been relied upon by the other parties hereto,
notwithstanding any investigation heretofore or hereafter made or omitted by any
such other party or on its behalf, and shall survive the closing hereunder.




ARTICLE 10

NOTICES




All notices and other communications hereunder shall be in writing and shall be
hand delivered or mailed, first class, postage prepaid, as herein provided:




SELLER:

Estate of Ronald C. Yanke

4414 South Gekeler Lane

Boise, Idaho 83716

P.O. Box 5405

Boise, Idaho 83705

Attn:

Richard D. Heaton, Esq.

Tel:

(208) 342-8901

Fax:

(208) 338-2215




Donald J. Nelson

734 Warm Springs Avenue

Boise, Idaho




and to:

Givens Pursley LLP

601 West Bannock

P.O. Box 2720

Boise, Idaho 83701

Attn:

Angela Nelson.

Tel:

(208) 388-1200

Fax:

(208) 388-1300











8







--------------------------------------------------------------------------------





BUYER:

Thunder Mountain Gold, Inc.




1239 Parkview Drive




Elko, Nevada 89801




Attn: Jim Collord




Tel: (775) 738-9826




Fax: (775) 738-3582







and to:

Charles A. Cleveland

Suite 304 Rock Pointe Center

1212  North Washington

Spokane, WA 99201-2401

Tel: (509) 326-1029

Fax: (509) 326-1872







ARTICLE 11

BINDING ON SUCCESSORS




All of the terms, provisions and conditions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors, affiliates, and legal representatives.




ARTICLE 12

TITLES




The titles of the sections of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.




ARTICLE 13

COUNTERPARTS




This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall be deemed an original and all of
which taken together shall constitute one and the same document.

ARTICLE 14

SEVERABILITY




The unenforceability or invalidity of any provision of this Agreement shall not
affect the enforceability or validity of the balance of this Agreement.




ARTICLE 15

EXPENSES




Seller and Buyer shall each bear their own costs, expenses, and attorneys' fees
in conjunction with or related to this Agreement. Seller represents and
acknowledges that Charles A. Cleveland is the attorney for Buyer and has never
been the attorney for Seller or Dewey Mining. Buyer represents and acknowledges
that Richard D. Heaton is the attorney for the Estate of Ronald C. Yanke. Buyer
also acknowledges that Angela Nelson of Givens Pursley  is the attorney for
Donald J. Nelson.








9







--------------------------------------------------------------------------------





ARTICLE 16

ARBITRATION




Any controversy arising out of, connected to, or relating to any matters herein
of the transactions between Seller and Buyer (including for purposes of
arbitration, affiliates, professional advisors, accountants, attorneys, or
agents of the Buyer and/or officers, directors, controlling persons, agents,
promoters, consultants, professional advisers of DEWEY MINING), on behalf of the
undersigned, or this Agreement, or the breach thereof, including, but not
limited to any claims of violations of Federal and/or State Securities Acts,
Banking Statutes, Consumer Protection Statutes, Federal and/or State
anti-Racketeering (e.g. RICO) claims as well as any common law claims and any
State Law claims of fraud, negligence, negligent misrepresentations, and/or
conversion shall be settled by arbitration; and in accordance with this
paragraph and judgment on the arbitrator's award may be entered in any court
having jurisdiction thereof in accordance with the provisions of Idaho law.  In
the event of such a dispute, each party to the conflict shall select an
arbitrator, both of whom shall select a third arbitrator, which shall constitute
the three-person arbitration board.  The decision of a majority of the board of
arbitrators, who shall render their decision within thirty (30) days of
appointment of the final arbitrator, shall be binding upon the parties. Venue
for arbitration and any action herein shall lie in the City of Boise, State of
Idaho. This Agreement shall be governed by and interpreted and constructed in
accordance with the laws of the State of Idaho.




[ex101002.gif] [ex101002.gif]




















10







--------------------------------------------------------------------------------








CONSENT TO AGREEMENT




I, KARIN H. NELSON, the undersigned spouse of  DONALD J. NELSON, hereby
acknowledge that I have read the attached document entitled STOCK PURCHASE AND
SALE AGREEMENT, effective the 16th day of August, 2005. I further acknowledge
that I have been informed that my community property ownership rights, if any,
 therein will be affected.




Therefore, in consideration of the mutual benefits to be derived from the
Agreement,  I consent to the provisions in said Agreement, including the
following:




1.  I have consulted with legal counsel of my choice regarding this Consent and
the Agreement, and such documents were explained to me by such counsel.  I fully
understand the terms, provisions and legal consequences of this Consent and the
Agreement, consent to such terms, and release, disclaim, and waive any community
property interest in the transactions contemplated thereby. I indemnify and hold
harmless TMG from any claims I may make.




[ex101004.gif] [ex101004.gif]

 




















11





